EXHIBIT IX ENERGY, INC. FINANCIAL STATEMENTS SEPTEMBER 30, 2008 CONTENTS Page(s) Financial Statements: Balance Sheets at September 30, 2008 (Unaudited) and December 31, 2007 (Audited) F-1 Statements of Operations - For the nine months ended September 30, 2008 and 2007 (Unaudited) F-2 Statements of Cash Flows - For the nine months ended September 30, 2008 and 2007 (Unaudited) F-3 Notes to Financial Statements (Unaudited) F-4 - F-16 IX Energy, Inc. Balance Sheets September 30, 2008 December 31, 2007 Unaudited Audited Assets Assets Cash $ 4,774,134 $ 176,160 Accounts receivable (including retainage of $8,210 in 2008 and 103,210 82,100 Costs and estimated earnings in excess of billings on uncompleted contracts - 57,340 Deposits 3,775,634 - Total Current Assets 8,652,978 315,600 Fixed assets, net of accumulated depreciation of $681 and $0 26,318 - Debt issue costs, net of accumulated amortization of $1,861 6,202 - Total Assets $ 8,685,498 $ 315,600 Liabilities and Stockholders’ Equity (Deficit) Liabilities Accounts payable and accrued expenses $ 220,873 $ - Notes payable - bridge loans 500,000 - Notes payable - related party 1,123,000 184,748 Accrued interest payable - bridge loans 5,838 - Accrued interest payable - related party 52,105 61 Estimated losses on uncompleted contracts - 20,172 Deferred revenue 7,446,403 - Total Current Liabilities 9,348,219 204,981 Stockholders’ Equity (Deficit) Common stock, no par value, 1,500 shares authorized, 1,109 and 1,000 shares issued and outstanding, respectively 341,021 224,892 Additional paid in capital - - Accumulated deficit (1,003,742 ) (114,273 ) Total Stockholders’ Equity (Deficit) (662,721 ) 110,619 Total Liabilities and Stockholders’ Equity (Deficit) $ 8,685,498 $ 315,600 See accompanying notes to financial statements F-1 IX Energy, Inc. Statements of Operations (Unaudited) For the Nine Months Ended For the Nine Months Ended September 30, 2008 September 30, 2007 Sales - construction contracts $ 68,660 $ - Sales - other 5,849,699 Total sales 5,918,359 - Cost of sales - construction contracts 88,205 - Cost of sales - other 5,525,472 - Total cost of sales 5,613,677 - Gross profit 304,682 - Operating expenses General and administrative 1,003,131 - Total operating expenses 1,003,131 - Loss from operations (698,449 ) - Other income (expense) Interest income 26,175 - Interest expense (59,744 ) - Transaction loss due to foreign currency (36,505 ) - Letter of credit fee (120,946 ) - Total other expense - net (191,020 ) - Net loss $ (889,469 ) $ - See accompanying notes to financial statements F-2 IX Energy, Inc. Statements of Cash Flows (Unaudited) For the Nine Months Ended For the Nine Months Ended September 30, 2008 September 30, 2007 CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ (889,469 ) $ - Adjustments to reconcile net loss to net cash provided by operating activities: Common stock issued for loan fee 120,946 - Common stock issued for consulting services - related party 24,979 - Common stock issued for officer's compensation 6,667 - Amortization of debt issue costs 1,861 - Transaction loss due to foreign currency 36,505 - Depreciation expense 681 - Changes in operating assets and liabilities: (Increase) Decrease in: Cost & estimated earnings in excess of billings on uncompleted contracts 57,340 - Accounts receivable (21,110 ) - Deposits (3,775,846 ) - Increase (Decrease) in: Accounts payable and accrued expenses 184,580 - Estimated losses on uncompleted contracts (20,172 ) - Accrued interest payable - related party 52,044 - Accrued interest payable - bridge loans 5,838 - Deferred revenue 7,446,403 - Net Cash Provided by Operating Activities 3,231,247 - CASH FLOWS FROM INVESTING ACTIVITIES: Due from related party (44,526 ) - Purchase of fixed asset (26,999 ) - Net Cash Used in Investing Activities (71,525 ) - CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from issuance of notes payable - related party 938,252 - Proceeds from issuance of bridge loans payable 500,000 - Net Cash Provided By Financing Activities 1,438,252 - Net Increase in Cash and Cash Equivalents 4,597,974 - Cash and Cash Equivalents - Beginning of Period 176,160 - Cash and Cash Equivalents - End of Period $ 4,774,134 $ - SUPPLEMENTARY CASH FLOW INFORMATION: Cash Paid During the Period for: Income Taxes $ - $ - Interest $ - $ - SUPPLEMENTAL DISCLOSURE OF NON-CASH INVESTING ACTIVITIES: Forgiveness of receivable due from affiliate $ 44,526 $ - Debt issue costs $ 8,063 $ - See accompanying notes to financial statements F-3 IX Energy, Inc. Notes to Financial Statements September 30, 2008 (Unaudited) Note 1 Basis of Presentation The accompanying unaudited financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America and the rules and regulations of the United States Securities and Exchange Commission for interim financial information. Accordingly, they do not include all the information and footnotes necessary for a comprehensive presentation of financial position, results of operations, or cash flows. It is management's opinion, however, that all material adjustments (consisting of normal recurring adjustments) have been made which are necessary for a fair financial statement presentation. The results for the interim period are not necessarily indicative of the results to be expected for the full year. The unaudited interim financial statements should be read in conjunction with the Company’s Form 8-K, which contains the audited financial statements and notes thereto, together with Management’s Discussion and Analysis, for the year ended December 31, 2007 and for the period from March 3, 2006 (inception) to December 31, 2006.The interim results for the period ended September 30, 2008 are not necessarily indicative of the results for the full fiscal year. Note 2 Organization, Nature of Operations and Summary of Significant Accounting Policies Nature of operations IX Energy, Inc.(“IX Energy” or the “Company”) was incorporated on March 3, 2006 under the laws of the State of Delaware. IX Energy is a renewable energy company primarily focused on solar power project development and integration, and intends to engage in the business of manufacturing, assembly and distribution of energy products for use by government, military, industrial, and commercial end users in the global marketplace.The types of renewable energy efficient sources include photovoltaic, wind, thermal, hydro, geothermal and others. Use of estimates The preparation of financial statements in conformity with generally accepted accounting principles in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenue and expenses during the reporting period. Actual results could differ from those estimates. Significant estimates for the nine months ended September30, 2008 and 2007 included managements estimate for recording costs and estimated earnings in excess of billings, estimating the loss on uncompleted contracts in the period when known, and a 100% valuation allowance for deferred taxes due to the Company’s continuing and expected future losses. F-4 IX Energy, Inc. Notes to Financial Statements September 30, 2008 (Unaudited) Risks and uncertainties The Company operates in an industry that is subject to intense competition and rapid technological change. The Company's operations are subject to significant risk and uncertainties including financial, operational, technological, and regulatory risks including the potential risk of business failure. Cash and cash equivalents For purposes of the statement of cash flows, the Company considers all highly liquid instruments purchased with a maturity of three months or less and money market accounts to be cash equivalents. The Company minimizes its credit risk associated with cash by periodically evaluating the credit quality of its primary financial institution. The balance at times may exceed federally insured limits. At September 30, 2008 and December 31, 2007, the balance exceeded the federally insured limit by $4,316,709 and $76,160, respectively. Accounts receivable Accounts receivable represents trade obligations from customers that are subject to normal trade collection terms, without discounts, however, in certain cases we are entitled to rebates upon the completion of certain jobs post installation.
